 

January 9, 2013

 

Enclosed with this letter are amended and restated versions (the “Amended
Agreements”) of the following agreements which were originally entered into
between Eos Petro, Inc. and Clouding IP, LLC on December 26, 2012 (the
“”Original Agreements”): (1) an Oil & Gas Services Agreement; (2) a Warrant to
Purchase Common Stock; (3) a Loan Agreement and Secured Promissory Note; and (4)
a Leasehold Mortgage, Assignment, Security Agreement and Fixture Filing.

 

The Amended Agreements modify the following provisions of the Original
Agreements:

(1) all of the agreements are now between Clouding IP, LLC and Cellteck, Inc.,
not Eos Petro, Inc. (Cellteck Inc. is Eos Petro, Inc.’s parent company). Since
Cellteck is incorporated under Nevada law, the governing law in all of the
agreements other than the Mortgage has also been changed to Nevada.

(2) the shares issuable to Clouding IP, LLC under the Loan Agreement and Secured
Promissory Note have been changed from shares of common stock of Eos Petro, Inc.
to shares of Series B Preferred Stock of Cellteck, Inc.

(3) The obligation to record the loan within seven business days has been
removed from the Loan Agreement and Secured Promissory Note.

(4) “Failure to Deliver Common Stock” has been removed from the events of
default in the Loan Agreement and Secured Promissory note.

(5) the shares issuable to Clouding IP, LLC upon exercise of the Warrant to
Purchase Common Stock have been changed to shares of common stock of Cellteck,
Inc. Furthermore, to protect such shares from dilution upon the occurrence of an
upcoming reverse stock split:

(a) the warrants will not be exercisable until effectuation of the reverse stock
split; and

(b) anti-dilution provisions specifically relating to the upcoming reverse stock
split have been inserted.

(6) the cashless exercise option has been removed from the Warrant to Purchase
Common Stock.

(7) the warrants issuable to Clouding IP, LLC under the Oil & Gas Services
Agreement are issuable in consideration of Clouding IP, LLC’s services without
the need for Clouding to make an additional $5,000 payment.

 

The Amended Agreements amend and restate the Original Agreements in their
entirety. By signing this letter and the attached Amended Agreements, the
undersigned parties hereby acknowledge that: (i) they have read, understand and
consent to the modifications made to the Original Agreements in the Amended
Agreements; and (ii) the Original Agreements are voided in their entirety by the
attached Amended Agreements and have no further effect.

 

EOS PETRO, INC., CLOUDING IP, LLC a Delaware corporation a Delaware limited
liability company

 

By: /s/ Nikolas Konstant     /s/ William R. Carter, Jr.   Nikolas Konstant   By:
William R. Carter, Jr.   Chairman of the Board of Directors   Its: Managing
Member

 

CELLTECK, INC.

a Nevada corporation

 

By: /s/ Nikolas Konstant   Nikolas Konstant   Chairman of the Board of Directors

 

Page 1 of 5

 

 

OIL & GAS SERVICES AGREEMENT

 

This OIL & GAS SERVICES AGREEMENT is made and entered into this 26th day
of  December 2012 (the “Commencement Date”) by and between Cellteck Inc., a
Nevada corporation (hereinafter referred to as “Cellteck”), and Clouding IP,
LLC, a Delaware limited liability company (hereinafter referred to as
“Clouding”), and hereinafter collectively referred to as the “Parties.”

 

WITNESSETH:

 

WHEREAS Cellteck is a company that is engaged in the business of oil exploration
and drilling and associated business activities;

 

WHEREAS Clouding and its affiliates (together, the “Service Companies”) are
experienced in the oil and gas services industries and have extensive
relationships in the oil and gas industry;

 

WHEREAS the Service Companies have special abilities and experience in the oil
and gas industries to which Cellteck would like access; and

 

WHEREAS it is the desire of the Parties to define and establish their
relationship in writing and the circumstances under which the Services Companies
shall provide services to Cellteck and be compensated by Cellteck therefor.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter contained,
the Parties agree as follows:

 

1.          SERVICES. Cellteck hereby retains the Service Companies (through
their authorized agent Clouding) to provide oil and gas services generally made
available by the Service Companies to third parties (the “Services”) on a most
favored nations basis and otherwise on the terms outlined by this Agreement. On
behalf of each Service Company, Clouding hereby agrees to provide such Services,
subject to the terms and conditions set forth in this Agreement. The Service
Companies shall provide the Services under this Agreement in a professional
manner observing the best-practices standards of care prevailing in the oil and
gas industry. The Parties recognize that the Service Companies render services
similar to the Services to other third parties, and, subject to the Service
Companies rendering the Services in a manner required under this Agreement, this
Agreement shall not restrict the Service Companies from rendering such other
services. In addition to the Services, the Service Companies covenant and agree
to make known to Cellteck , on a most favored nations basis, any business
opportunities of a nature sought by Cellteck and that are known to any of the
Service Companies.

 

2. RATES; SELECTION. The rates for the Services shall be on a most favored
nations basis and Cellteck agrees to utilize the Service Companies for Services
sought by Cellteck when, in Cellteck’s judgment and based on such criteria as
Cellteck in exercise of its business judgment deems appropriate, Cellteck
determines that the Service Companies are highly qualified to render the
Services when, where and as needed and are also price- and time-competitive in
rendering the Services.

 

3. TERM. The Agreement shall commence on the Commencement Date and shall
continue until December 31, 2013, provided that this Agreement shall govern any
Services contracted for on or prior to December 31, 2013 until the final
performance of such contracted Services.

 

4. RESOURCE COMMITMENT. As noted above, the Services Companies shall make the
Services available to Cellteck on a most favored nations basis, including with
respect to commitment of the Service Companies’ resources.

 

5. COMPENSATION. As compensation for the Services, Cellteck will pay to Clouding
the following:

 

·Fees – Fees for Services on a most favored nations basis, as contracted between
Cellteck and the Service Companies at the time of contracting for Services.

 

Page 2 of 5

 

 

·Discount to Fees – If on or prior to June 30, 2013 Cellteck’s common stock has
traded above $10 per share and if during 2013 Cellteck engages any Service
Company to perform Services, then such Service Company will render such Services
at a 30% discount to the most favored nation rates for the first year of any
such contract.

 

·Warrant – As further consideration for the Services and commitment of resources
provided for in this Agreement, Cellteck agrees to issue to Clouding a warrant
to purchase 1,000,000 shares of common stock of Cellteck, with a three-year term
and an exercise price of $3.00 per share (the “Warrants”). Cellteck and Clouding
agree that Clouding may have substituted preferred stock for the common stock
provided for in this clause, provided that such preferred stock provides for
convertibility into a number of shares of common stock provided for in this
clause.

 

6. REPRESENTATIONS AND WARRANTIES. Each Party hereby represents and warrants to
the other (with Clouding representing and warranting on behalf of each Service
Company also) that (a) it has full power and authority to execute, deliver and
perform the terms and provisions of this Agreement, (b) with respect to
Clouding, it has full power and authority to execute and deliver this Agreement
on behalf of each Service Company, and (c) this Agreement constitutes the legal,
valid and binding obligation of the Party, enforceable in accordance with its
terms, except to the extent that the enforceability hereof may be limited by
bankruptcy or similar laws relating to or limiting creditors’ rights generally
or by equitable principles (regardless of whether enforcement is sought in
equity or at law).

 

7. INDEPENDENT CONTRACTORS. The Service Companies shall perform their Services
hereunder as independent contractors and not as an employee of Cellteck or an
affiliate thereof. It is expressly understood and agreed to by the parties
hereto that the Service Companies shall have no authority to act for, represent
or bind Cellteck or any affiliate thereof in any manner, except as may be agreed
to expressly by Cellteck in writing from time to time.

 

8. MISCELLANEOUS PROVISIONS.

 

(a)          Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of Nevada, without giving effect to the
principles of conflicts of laws thereof.

 

(b)          Attorney Review. The Parties acknowledges that this Agreement will
have important legal consequences and imposes significant requirement on each
Party. Accordingly, the Parties acknowledge that they have considered retaining
or have retained legal counsel to review this Agreement and that each Party has
been provided with adequate time to obtain such review.

 

(c)          Arbitration. The Parties agree that in the event of any and all
disagreements and controversies arising from this Agreement such disagreements
and controversies shall be subject to binding arbitration before Manizales
Alternative Resolution Centers (“MARC”) as arbitrated in accordance with the
then current Commercial Arbitration Rules of MARC to be held in Los Angeles,
California before one neutral arbitrator. Either Party may apply to the
arbitrator seeking injunctive relief until the arbitration award is rendered or
the controversy is otherwise resolved. Without waiving any remedy under this
Agreement, either Party may also seek from any court having jurisdiction any
interim or provisional relief that is necessary to protect the rights or
property of that Party, pending the establishment of the arbitral tribunal (or
pending the arbitral tribunal’s determination of the merits of the controversy).
In the event of any such disagreement or controversy, neither Party shall
directly or indirectly reveal, report, publish or disclose any information
relating to such disagreement or controversy to any person, firm or corporation
not expressly authorized by the other Party to receive such information or use
such information or assist any other person in doing so, except to comply with
actual legal obligations of such Party or unless such disclosure is directly
related to an arbitration proceeding as provided herein, including, but not
limited to, the prosecution or defense of any claim in such arbitration. The
costs and expenses of the arbitration (including attorneys’ fees) shall be paid
by the non-prevailing Party or as determined by the arbitrator. The Parties are
hereby waiving any claims against each other party for any activities or prior
business transactions between the parties to date. This paragraph shall survive
the termination of this Agreement.

 

Page 3 of 5

 

 

(d)          Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties and merges and supersedes any prior
understandings or agreements, whether written or oral. The provisions of this
Agreement shall be amended or waived only with the written consent of both
parties hereto. No other course of dealing between the Parties or any delay in
exercising any rights hereunder will operate as a waiver of any rights of either
Party under this Agreement.

 

(e)          Successors and Assigns. This Agreement shall be binding upon, inure
to the benefit of, and shall be enforceable by Clouding and Cellteck and their
respective successors and permitted assigns.

 

(f)          Nonwaiver of Rights. The failure of either Party to (i) enforce any
of the provisions of this Agreement or any rights with respect thereto or (ii)
exercise any election provided for herein shall in no way be a waiver of such
provisions, rights or elections or in any way affect the validity of this
Agreement. The failure of either Party to exercise any of said provisions,
rights or elections shall not preclude or prejudice such Party from later
enforcing or exercising the same or any other provision of this Agreement or any
rights or elections which it has hereunder.

 

(g)          Notices. Except as otherwise expressly provided in this Agreement,
all notices and other communications under this Agreement shall be in writing
and shall be deemed effective and given upon actual delivery, if delivered by
hand, or via email transmission with a confirmation provided by the other Party.
Notices may also be sent via one (1) business day after the date sent by
nationally recognized overnight courier service, telex or facsimile
transmission, or five (5) business days after the date sent by registered or
certified mail, return receipt requested, postage prepaid, addressed in each
case, to the following addresses:

 

(i)           if to Cellteck :

 

Cellteck, Inc.

1999 Avenue of the Stars, Suite 2520

Los Angeles, CA 90067

Attn: CEO

+1 310 552 1556 (fax)

ceo@eos-petro.com

 

(ii)          if to Clouding IP, LLC:

 

Clouding IP, LLC

2C Terrace Way

Greensboro, NC 27403

Attn: Billy Carter

+1 (877) 455-7858

billycarter@triad.rr.com

 

(h)          Assignability. This Agreement may be assigned to any wholly owned
affiliate of either Party to this Agreement. Neither this Agreement nor any
right, remedy, obligation or liability arising hereunder or by reason hereof
shall be assignable by either Party to any third party without the prior written
consent of the other party hereto.

 

(i)          Severability. If any provision of this Agreement or the application
of any such provision to any person or circumstance shall be held invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other
provision hereof.

 

(j)          Limitation of Liability. In no event shall either Party be liable
to the other Party for any indirect, special, punitive or consequential damages,
nor for any claim against the other Party made by any person or entity arising
from or in any way related to this Agreement or from the services provided by
hereunder, except for the liability and indemnification obligations set forth
under Section 8 hereof.

 

Page 4 of 5

 

 

(k)          Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Oil & Gas Services
Agreement as of the date first written above.

 

Cellteck, Inc.       /s/ Nikolas Konstant         By: Nikolas Konstant        
Its: Chairman         Clouding IP, LLC, for itself and on behalf of the Service
Companies       /s/ William R. Carter         By: William R. Carter         Its:
Managing Member  


 

Page 5 of 5

 

